Exhibit 10.1
EXECUTION VERSION
 
RECEIVABLES PURCHASE AGREEMENT
dated as of December 22, 2009
among
AGCO CORPORATION,
as Seller,
and
AGCO FINANCE LLC,
as Purchaser
 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1 DEFINITIONS
    2  
 
       
Section 1.01 Certain Defined Terms
    2  
Section 1.02 Other Terms
    14  
 
       
ARTICLE 2 PURCHASE FACILITY
    14  
 
       
Section 2.01 Agreement to Purchase and Sell
    14  
Section 2.02 Timing of Purchases
    16  
Section 2.03 Consideration for Purchases
    16  
Section 2.04 Perfection
    16  
Section 2.05 Servicing until Servicing Transfer Date
    17  
Section 2.06 Commitment of Purchaser; Termination Date
    17  
Section 2.07 Dealer Agreement
    17  
 
       
ARTICLE 3 PAYMENTS AND COLLECTIONS
    18  
 
       
Section 3.01 Collections Received by Seller
    18  
Section 3.02 Payment Requirements
    18  
Section 3.03 Subsidized Interest Payment Amounts
    18  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    18  
 
       
Section 4.01 Representations and Warranties of AGCO
    18  
Section 4.02 Representations and Warranties of the Purchaser
    21  
 
       
ARTICLE 5 CONDITIONS OF PURCHASES
    22  
Section 5.01 Conditions Precedent to Initial Purchase
    22  
Section 5.02 Conditions Precedent to All Purchases
    23  
 
       
ARTICLE 6 COVENANTS
    23  
 
       
Section 6.01 Affirmative Covenants
    23  
Section 6.02 Negative Covenants of AGCO
    25  
 
       
ARTICLE 7 PURCHASE TERMINATION EVENTS; PURCHASE SUSPENSION EVENTS
    26  
 
       
Section 7.01 Purchase Termination Events
    26  
Section 7.02 Remedies for Purchase Termination Event
    27  
Section 7.03 Purchase Suspension Events
    28  
Section 7.04 Remedies for Purchase Suspension Event
    28  
 
       
ARTICLE 8 INDEMNIFICATION
    28  
 
       
Section 8.01 Indemnities
    28  
Section 8.02 Responsibilities of AGCO
    29  
 
       
ARTICLE 9 MISCELLANEOUS
    29  
 
       
Section 9.01 Waivers and Amendments
    29  
Section 9.02 Notices
    29  
Section 9.03 Assignments and Participations
    30  

i 



--------------------------------------------------------------------------------



 



         
Section 9.04 Confidentiality
    30  
Section 9.05 Limitation of Liability
    30  
Section 9.06 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE
    31  
Section 9.07 WAIVER OF JURY TRIAL
    31  
Section 9.08 Integration; Binding Effect; Survival of Terms
    31  
Section 9.09 Protection of Ownership Interests of the Purchaser; Collection
Rights
    31  
Section 9.10 Accounting
    32  
Section 9.11 Counterparts; Severability; Section References
    32  
Section 9.12 Sale Characterization; Grant of Security Interest
    32  

EXHIBITS

     
Exhibit A
  Form of Receivables Purchase Report
Exhibit B
  Form of Assignment
Exhibit C
  Collection Rights Power of Attorney

SCHEDULES

     
Schedule I
  List of Closing Documents
Schedule II
  Principal Place of Business of Seller; Locations of Records; Federal Employer
Identification Number of Seller

APPENDICES

     
Appendix I
  Interim Servicing Appendix

ii 



--------------------------------------------------------------------------------



 



          This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into
as of December 22, 2009 among:
          (1) AGCO CORPORATION, a Delaware corporation (“AGCO” or the “Seller”),
as the Seller; and
          (2) AGCO FINANCE LLC, a Delaware limited liability company, as the
Purchaser (“AGCO Finance” or the “Purchaser”).
PRELIMINARY STATEMENTS
          WHEREAS, AGCO (as servicer) and its Affiliate, AGCO Funding
Corporation, a Delaware corporation (“Funding”), as seller, are each parties to
the Receivables Purchase Agreement dated as of January 27, 2000 (as amended to
date, and as the same may be further amended, supplemented or otherwise modified
from time to time, the “Securitization RPA”) along with the “Conduit
Purchasers,” the “Committed Purchasers,” the “Agent” and the “Administrators”
(as the latter four terms are defined in the Securitization RPA), pursuant to
which Funding from time to time transferred certain “Ownership Interests” (as
defined in the Securitization RPA) in a pool of Dealer Receivables and Related
Security with respect thereto (collectively, the “Securitization RPA Pool”); and
          WHEREAS, the Conduit Purchasers, the Committed Purchasers, the Agent
and the Administrators have (i) sold, released and transferred all of their
right, title and interest in the Securitization RPA Pool represented by the
Ownership Interests to AGCO in exchange for a payment from AGCO and
(ii) terminated the Securitization RPA, in each case pursuant to the Termination
and Receivables Purchase Agreement, dated as of December 22, 2009, among AGCO,
Funding, the Conduit Purchasers, the Committed Purchasers, the Agent and the
Administrators (the “Securitization RPA Termination and Receivables Purchase
Agreement”); and
          WHEREAS, AGCO has acquired from Funding all of Funding’s right, title
and interest in the Securitization RPA Pool; and
          WHEREAS, AGCO will, pursuant to this Agreement, sell, transfer, convey
and assign to the Purchaser all of its rights, title and interest in (i) the
Dealer Receivables and Related Security which constitute the Securitization RPA
Pool and (ii) any additional Dealer Receivables and Related Security originated
by AGCO (subject to, among other limitations, the eligibility criteria and
purchase limitations set forth in this Agreement); and
          WHEREAS, AGCO will, on behalf of and for the benefit of the Purchaser,
service all Dealer Receivables and Related Security acquired by Purchaser
pursuant to this Agreement from the date of the Initial Purchase until
January 1, 2010 (the “Servicing Transfer Date”) pursuant to the Interim
Servicing Appendix hereto; and
          WHEREAS, it is anticipated that on the Servicing Transfer Date the
Purchaser will assume the servicing (with certain support services to be
provided by AGCO pursuant to a

1



--------------------------------------------------------------------------------



 



support agreement between AGCO and the Purchaser) of the Dealer Receivables and
Related Security which it acquires under this Agreement; and
          WHEREAS, upon execution of this Agreement, the parties to the
Receivables Purchase Agreement, dated as of May 2, 2005, among Funding, Nieuw
Amsterdam Receivables Corporation, Gotham Funding Corporation and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International,” New York
Branch (“Rabobank”), as sellers, AGCO Corporation, as servicer, and AGCO Finance
LLC, as purchaser (the “2005 RPA”), will enter into a termination agreement (the
“2005 RPA Termination Agreement”) to terminate the 2005 RPA.
          NOW, THEREFORE, in consideration of the premises set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Certain Defined Terms. As used in this Agreement (including in
the foregoing recitals), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
          “2005 RPA” has the meaning given to such term in the Preliminary
Statements hereto.
          “2005 RPA Termination Agreement” has the meaning given to such term in
the Preliminary Statements hereto.
          “Account Transfer Date” has the meaning given to such term in the
Support Agreement.
          “Adverse Claim” means a lien, security interest, charge, encumbrance,
or other right or claim in, of or on any Person’s assets or properties in favor
of any other Person.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise. Notwithstanding the foregoing, AGCO and AGCO
Finance will be deemed not to be Affiliates of each other for purposes of this
Agreement.
          “AGCO” means AGCO Corporation, a Delaware corporation, and any
successor thereto.
          “AGCO Credit Facility” means that certain Credit Agreement dated as of
May 16, 2008, among AGCO and certain of its subsidiaries named therein, the
persons party thereto as

2



--------------------------------------------------------------------------------



 



“Lenders”, Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank
Nederland”, New York Branch, as Administrative Agent, as such agreement may be
amended, modified, supplemented, renewed, extended, refinanced, replaced or
restated from time to time, in whole or in part.
          “AGCO Credit and Collection Policy” has the meaning assigned to such
term in the Support Agreement.
          “AGCO Finance” means AGCO Finance LLC, a Delaware limited liability
company, and any successor thereto.
          “AGCO Finance Credit and Collection Policy” has the meaning assigned
to such term in the Support Agreement.
          “AGCO Finance LCC” has the meaning assigned to such term in the
Support Agreement.
          “AGCO Finance LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of AGCO Finance LLC, dated as of June 30, 2000,
between De Lage Landen Finance, Inc. and AGCO Acceptance Corporation, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
          “AGCO Finance Purchase Termination Event” has the meaning specified in
Section 7.02.
          “AGCO IF Committee” has the meaning given such term in the Support
Agreement.
          “AGCO Purchase Termination Event” has the meaning specified in
Section 7.02.
          “Agreement” means this Receivables Purchase Agreement, as it may be
amended, restated, supplemented or modified and in effect from time to time.
          “Assignment” has the meaning assigned thereto in Section 2.04.
          “Atlanta Time” means the time in Atlanta, Georgia (U.S.A.).
          “Authorized Officer” means, with respect to AGCO (or the Seller) or
AGCO Finance (or the Purchaser), its respective corporate controller, treasurer
or chief financial officer.
          “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
§§ 1101 et. seq., as amended.
          “Bankruptcy Event” means, with respect to any Person, the occurrence
of any one or more of the following events:

3



--------------------------------------------------------------------------------



 



     (a) such Person shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally,
     (b) such Person shall make a general assignment for the benefit of
creditors,
     (c) any proceeding shall be instituted by or against such Person seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, or
     (d) such Person shall take any corporate action to authorize any of the
actions set forth in clause (a), (b) or (c) hereof.
          “Business Day” means any day (other than a Saturday or Sunday) on
which banks are not authorized or required to close in New York, New York,
Atlanta, Georgia or Des Moines, Iowa.
          “Calculation Letter” means that certain calculation letter, dated as
of the date hereof, between the Seller and the Purchaser, as the same may be
amended or modified and in effect from time to time.
          “Canadian Receivables Agreement” means the Receivables Purchase
Agreement, dated as of December 22, 2009, between AGCO Canada, Ltd., as seller,
and AGCO Finance Canada, Ltd., as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
          “Change of Control” means (1) with respect to AGCO at any time, the
occurrence of any of the following: (a) any Person or two or more Persons
(including any “group” as that term is used in Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934) acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of voting Stock of AGCO (or other securities convertible into such
voting Stock) representing thirty-five percent (35%) or more of the combined
voting power of all voting Stock of AGCO; or (b) during any period of up to
twenty-four (24) consecutive months, commencing after the Closing Date,
individuals who at the beginning of such twenty-four (24)-month period were
directors of AGCO (together with any new directors whose election to the board
of directors or whose nomination for election by AGCO’s stockholders was
approved by a vote of at least two-thirds of the members of the board of
directors at the beginning of such period or whose election or nomination for
election was previously so approved) shall cease for any reason to constitute a
majority of the board of directors of AGCO; or (c) any “Change of Control”, as
defined in the AGCO Credit Facility or any of the Subordinated Debt Documents
shall occur; and (2) with respect to AGCO Finance, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., shall cease to own, directly or indirectly, at
least fifty percent (50%) of the voting power of the outstanding equity
securities of AGCO Finance.
          “Closing Date” means the date of the Initial Purchase hereunder.

4



--------------------------------------------------------------------------------



 



          “Collection Account” has the meaning assigned to such term in the
Support Agreement.
          “Collection Proceeding” means, with respect to any Obligor, any legal
collection, replevin or injunctive action initiated or commenced by the Seller
or the Purchaser (or any servicer for the foregoing) taken to enforce any
obligation (including, without limitation, any Dealer Receivable) owed by such
Obligor to the Seller or the Purchaser.
          “Collection Rights” has the meaning assigned to such term in
Section 9.09(c).
          “Collections” means, with respect to any Dealer Receivable (including,
as applicable, any Sold Receivable), all collections and other proceeds in
respect of such Dealer Receivable, including, without limitation, all cash,
yield, finance charges or other related amounts accruing in respect thereof and
all cash and other proceeds of Related Security with respect to such Sold
Receivable.
          “Company Indebtedness” of a Person means such Person’s (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business), (iii) obligations, whether or not assumed, secured
by liens, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) obligations under any
agreement, undertaking or arrangement by which such Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, the obligation or liability
of any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any operating
agreement, take-or-pay contract or application for a letter of credit and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable, including, without
limitation, any related Dealer Agreement and any related Security Agreement.
          “Credit Limit” has the meaning assigned to such term in the Support
Agreement.
          “Cut-off Date” means, with respect to any Purchase Date, the last day
of the month preceding such Purchase Date. For avoidance of doubt, the Cut-off
Date with respect to the Initial Purchase shall be November 30, 2009.
          “Dealer” means a Person that has entered into a Dealer Agreement with
AGCO or that is otherwise acquiring Eligible Equipment from AGCO.
          “Dealer Affiliate” means, with respect to any Dealer, any Person
controlling such Dealer. For purposes of this definition, “controlling,” when
used with respect to any Dealer, means the power to direct the management and
policies of such Dealer, directly or indirectly, whether through the ownership
of capital stock, by contract, or otherwise. Without limiting the

5



--------------------------------------------------------------------------------



 



foregoing, a Person shall be deemed to control a Dealer if such other Person
possesses, directly or indirectly, power to vote 25% or more of the capital
stock (on a fully diluted basis) or its equivalent having ordinary voting power
for the election of directors, managers, or managing general partners of such
Dealer.
          “Dealer Agreement” means an agreement between AGCO and another Person
that has agreed to act as a dealer for equipment manufactured or distributed by
AGCO, which agreement (a) is substantially in the form of the “Dealer Sales and
Service Agreement” delivered to and accepted by the AGCO IF Committee on the
Closing Date or any substantially similar agreement, howsoever denominated and
(b) incorporates into its terms the Product Terms and Conditions applicable to
the equipment for which the Person who has entered into the Agreement with AGCO
has agreed to act as a dealer.
          “Dealer Receivable” means the indebtedness and other obligations owed
to the Seller (without giving effect to any transfer or conveyance hereunder) in
which the Seller has or may have a security interest or other interest, whether
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of farm machinery to a Dealer pursuant to a
Dealer Agreement or otherwise and includes, without limitation, the obligation
to pay any finance, interest, late payment charges or similar charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction with a Dealer, including, without limitation, indebtedness and
other rights and obligations represented by an individual invoice, shall
constitute a Dealer Receivable separate from a Dealer Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction with such Dealer.
          “Eligibility Criteria” means, with respect to any Receivable, each of
the following criteria:
     (a) the representations and warranties set forth in Section 4.01(g) and
Section 4.01(h) are true and correct with respect to such Receivable;
     (b) the Obligor of such Receivable is a Dealer and is not an Affiliate of
AGCO;
     (c) such Receivable is denominated and payable only in United States
dollars in the United States;
     (d) the Obligor of such Receivable (i) if a natural person, is a resident
of the United States or Canada or, if a corporation or other business
organization, is organized under the laws of the United States or Canada or any
political subdivision thereof and has its principal office in the United States
or Canada; and (ii) is not a government or a governmental subdivision or agency;
     (e) such Receivable is owed by an Obligor that is an Eligible Dealer;
     (f) such Receivable is evidenced by an invoice and constitutes an
“account,” “general intangible,” “payment intangible” or “chattel paper” within
the meaning of Section 9-105 and Section 9-106, respectively, of the UCC of all
applicable jurisdictions;

6



--------------------------------------------------------------------------------



 



     (g) such Receivable was generated in the ordinary course of AGCO’s business
from the sale of equipment to the Obligor by AGCO, and not by any other Person
(in whole or in part);
     (h) such Receivable complies in all material respects with, and was
originated in accordance with, (i) all applicable requirements of the AGCO
Credit and Collection Policy, and (ii) the Credit Limit for Sold Receivables
applicable to the related Obligor;
     (i) the outstanding principal balance of such Receivable does not exceed
the purchase price for the related Equipment payable by the Dealer;
     (j) the Outstanding Balance of such Receivable is due and payable in full
upon the Dealer’s sale of the related Equipment;
     (k) such Receivable, together with the Dealer Agreement, the Security
Agreement and each other Contract related thereto, as the case may be, does not
contravene any law, rule or regulation applicable thereto to an extent which
would in any way impair the ability of the Purchaser (or the servicer of the
Sold Receivables) to ultimately collect any and all amounts payable in respect
of such Dealer Receivable;
     (l) unless the Receivable is an Eligible Unsecured Receivable, the security
interest in the Equipment securing payment of such Receivable is a validly
perfected first priority security interest in such Equipment;
     (m) in the case of a Receivable proposed for inclusion in any Subsequent
Purchase, except to the extent disclosed to the Purchaser and the Purchaser has
waived the requirement with respect to such Receivable, such Receivable was
invoiced during the month prior to the applicable Subsequent Purchase Date;
     (n) such Receivable arises from the sale of Eligible Equipment which is
either new or used Eligible Equipment; provided, that Receivables arising from
the sale of used Equipment shall only satisfy this clause (n) so long as the
aggregate Outstanding Balance of all Sold Receivables held by the Purchaser
which arise from the sale of used Equipment does not, on the relevant Purchase
Date, exceed 30% of the Maximum Outstanding Balance;
     (o) such Receivable (i) does not require (or does not contain terms which
require) the Obligor to consent to the transfer, sale or assignment of the
rights and duties of the Seller, (ii) does not arise under any Contract which
contains a confidentiality provision that purports to restrict the ability of
the Purchaser (or its servicer on its behalf) to exercise any of its rights
under this Agreement, including, without limitation, its right to review such
Contract, and (iii) does not arise under a Contract which contains an obligation
to pay a specified sum of money, contingent only upon the sale of goods or the
provision of services by the Seller; and
     (p) such Receivable has a stated rate of interest presented in the Dealer
Agreement, the Product Terms and Conditions, the invoice or other Contract which
evidences such Receivable, which interest rate shall be subject to adjustment by
the

7



--------------------------------------------------------------------------------



 



Purchaser from time to time other than as set forth in the Product Terms and
Conditions, and which the Obligor shall be required to pay on the Outstanding
Balance of such Receivable during any period when such Receivable is not within
the interest-free period specified in the applicable Product Terms and
conditions (or any extensions of the interest-free period).
          “Eligible Dealer” means any Dealer other than an Ineligible Dealer.
The Eligible Dealers as of the Closing Date shall be those which have been
determined to be Eligible Dealers by the AGCO IF Committee as of the Closing
Date.
          “Eligible Dealer Secured Receivable” means a Receivable that satisfies
the Eligibility Criteria and such Receivable arises under a Dealer Agreement and
is secured pursuant to security interests granted under the Dealer Agreement or
a Security Agreement which, together with such Dealer Agreement and such
Receivable, is in full force and effect and has not been terminated or modified
without the Purchaser’s advance written consent and constitutes the legal, valid
and binding obligation of the related Obligor in accordance with its terms and
there has not occurred any known claim for offset (other than programs for
bonuses and volume discounts in effect at the time of sale of such Receivable to
the Purchaser on a Purchase Date), counterclaim or other defense or contingency.
          “Eligible Equipment” means Equipment that is financed under a Dealer
Receivable pursuant to the Product Terms and Conditions.
          “Eligible Receivable” means, (a) on the Closing Date, the Receivables
included in the Initial Portfolio and acquired pursuant to the Initial
Portfolio, provided that such Receivables satisfy the Eligibility Criteria, and
(b) at any time after the Closing Date, in connection with any Subsequent
Purchase, a Receivable that is, on the Purchase Date for such Receivable, (i) an
Eligible Dealer Secured Receivable, (ii) an Eligible Wholesale Secured
Receivable, or (iii) an Eligible Unsecured Receivable.
          “Eligible Unsecured Receivable” means a Receivable that satisfies the
Eligibility Criteria and such Receivable arises under an Invoice from AGCO to an
Eligible Dealer who is not party to a Security Agreement covering the Equipment
subject to such Invoice; provided, that Receivables which satisfy the above
criteria may be treated as Eligible Unsecured Receivables so long as the
aggregate Outstanding Balance of all Sold Receivables held by the Purchaser
which are Eligible Unsecured Receivables does not on the relevant Purchase Date
exceed 15% of the Maximum Outstanding Balance.
          “Eligible Wholesale Secured Receivable” means a Receivable that
satisfies the Eligibility Criteria and:
     (a) such Receivable arises under a an Invoice from the Seller to an
Eligible Dealer who is not a party to a Dealer Agreement; and
     (b) such Receivable is secured pursuant to security interests granted under
a Security Agreement which, together with such Receivable, is in full force and
effect and has not been terminated or modified without the Purchaser’s advance
written consent and

8



--------------------------------------------------------------------------------



 



constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and there has not
occurred any known claim for offset (other than programs for bonuses and volume
discounts in effect at the time of sale of such Receivable to the Purchaser on a
Purchase Date), counterclaim or other defense or contingency; provided, that
Receivables which satisfy the above criteria may be treated as Eligible
Wholesale Secured Receivables so long as the aggregate Outstanding Balance of
all Sold Receivables held by the Purchaser which are Eligible Wholesale Secured
Receivables does not on the relevant Purchase Date exceed 10% of the Maximum
Outstanding Balance.
     “Equipment” means, with respect to any Dealer Receivable, the equipment the
sale or financing of which gave rise to such Dealer Receivable.
          “ERISA” means the Employee Retirement Income Security Act of 1974 and
the rules and regulations thereunder, as amended from time to time.
          “Facility Purchaser Termination Date” has the meaning given such term
in Section 2.06(a).
          “Facility Seller Termination Date” has the meaning given such term in
Section 2.06(c).
          “Final Monthly Receivables Purchase Report” has the meaning to such
term in Section 2.01(b).
          “Funding” means AGCO Funding Corporation, a Delaware corporation, and
any successor thereto.
          “Ineligible Dealer” means, at any time, a Dealer that satisfies any
one or more of the following criteria:
     (a) the AGCO IF Committee has declared such Dealer to be an Ineligible
Dealer for purposes of this Agreement,
     (b) a Bankruptcy Event has occurred and is continuing with respect to such
Dealer or a related Dealer Affiliate,
     (c) a Collection Proceeding is pending against such Dealer or a related
Dealer Affiliate,
     (d) on any Purchase Date, the aggregate Outstanding Balance of the Sold
Receivables from such Dealer exceeds, or to the extent that after giving effect
to the Purchase on such Purchase Date the aggregate Outstanding Balance of the
Sold Receivables from such Dealer would exceed, a credit limit established by
the AGCO IF Committee with respect to such Dealer, or
     (e) the Dealer Agreement of such Dealer has been terminated (for any reason
or for no reason) or a “future termination date” has already been agreed with
such Dealer,

9



--------------------------------------------------------------------------------



 



or the relationship between such Dealer and AGCO for the purchase, related sale
and after-sale servicing of whole goods machinery items has otherwise been
terminated (for any reason or for no reason).
          “Initial Portfolio” means the Receivables listed on the schedule of
Receivables delivered by Seller to Purchaser on the Closing Date (via Excel file
labeled “Purchase by Invoice - US & CHG”) and identified as the Receivables
which will be acquired by the Purchaser in the Initial Purchase.
          “Initial Purchase” means the purchase and sale of the Initial
Portfolio made on the Closing Date.
          “Invoice” means an invoice for the sale of Eligible Equipment in a
form approved by the Purchaser.
          “Lock-Box” has the meaning given such term in the Support Agreement.
          “Material Adverse Effect” means (a) with respect to AGCO, a material
adverse effect on (i) the ability of AGCO to perform its obligations under the
Transaction Documents, (ii) the legality, validity or enforceability of the
Transaction Documents, (iii) the Purchaser’s interest in the Sold Receivables
generally or in any significant portion of the Sold Receivables or Collections
with respect thereto, (iv) the ability of the Purchaser (or its servicer on its
behalf) to enforce and collect Sold Receivables generally (other than by reason
of the Obligor’s inability to pay) or any material portion of the Sold
Receivables and (b) with respect to the Purchaser, a material adverse effect on
(i) the ability of the Purchaser (including, without limitation, in its capacity
as servicer) to perform its obligations under the Transaction Documents,
(ii) the legality, validity or enforceability of the Transaction Documents,
(iii) AGCO’s interest in the Retained Receivables generally or in any
significant portion of the Retained Receivables or Collections with respect
thereto, (iv) the ability of AGCO (or its servicer on its behalf) to enforce and
collect Retained Receivables generally (other than by reason of the Obligor’s
inability to pay) or any material portion of the Retained Receivables.
          “Maximum Outstanding Balance” means U.S. $600,000,000 (or, in the sole
discretion of the Purchaser, such amount in excess thereof as communicated in
writing by Purchaser to Seller; provided, that, the fact that the Purchaser has
increased the Maximum Outstanding Balance above U.S. $600,000,000 shall not
preclude the Purchaser from, by written notice to the Seller, thereafter
reducing the Maximum Outstanding Balance (provided, that it may not be reduced
below U.S. $600,000,000)).
          “Moody’s” means Moody’s Investors Service, Inc., and any successor
thereto.
          “Obligor” means a Dealer or any other Person obligated to make
payments with respect to any Dealer Receivable, including any guarantor.
          “Outstanding Balance” means, with respect to any Dealer Receivable,
the outstanding principal balance of such Dealer Receivable plus any accrued
interest thereon.

10



--------------------------------------------------------------------------------



 



          “Ownership Interests” has the meaning assigned to such term in the
Preliminary Statements to this Agreement.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.
          “Potential AGCO Purchase Termination Event” means an event which, with
the passage of time or the giving of notice, or both, would constitute an AGCO
Purchase Termination Event.
          “Preliminary Monthly Receivables Purchase Report” has the meaning
given to such term in Section 2.01(b).
          “Product Terms and Conditions” means the terms and conditions
applicable to the financing of Equipment delivered to and accepted by the AGCO
IF Committee on the Closing Date, as such terms and conditions may be amended
from time to time as described in Section 6.02(e) hereof.
          “Purchase” means the Initial Purchase or a Subsequent Purchase.
          “Purchase Date” means the Closing Date or a Subsequent Purchase Date.
          “Purchase Price” has the meaning set forth in Section 2.03(a).
          “Purchase Suspension Event” has the meaning specified in Section 7.03.
          “Purchase Termination Event” has the meaning specified in
Section 7.01.
          “Purchaser” means AGCO Finance, in its capacity as purchaser under
this Agreement, and any successor thereto.
          “Rabobank” has the meaning assigned to such term in the Preliminary
Statements hereto.
          “Receivable” means a Dealer Receivable (and the Related Security
relating thereto) with respect to which the Seller owns one hundred percent
(100%) of the legal and beneficial interest therein.
          “Receivables Purchase Report” means a report, in substantially the
form of Exhibit A hereto, constituting a Preliminary Monthly Receivables
Purchase Reports or a Final Monthly Receivables Purchase Report.
          “Records” means, with respect to any Dealer Receivable, all Contracts
and other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Dealer Receivable,
any Related Security therefor and the related Obligor.

11



--------------------------------------------------------------------------------



 



          “Related Security” means, with respect to any Dealer Receivable:
     (a) all of the Sellers’ interest in the Equipment or other inventory and
goods (including returned, foreclosed or repossessed inventory or goods) the
financing or sale of which by AGCO gave rise to such Dealer Receivable, and all
insurance contracts with respect thereto,
     (b) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Dealer Receivable,
whether pursuant to the Dealer Agreement related to such Dealer Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Dealer Receivable,
     (c) all guarantees, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Dealer Receivable whether pursuant to the Dealer Agreement related to such
Dealer Receivable or otherwise,
     (d) all service contracts and other agreements associated with such Dealer
Receivable;
     (e) all Records related to such Dealer Receivable,
     (f) the Collection Rights related to such Dealer Receivable, and
     (g) all proceeds of any of the foregoing;
provided, however, that Related Security shall not include the related Dealer
Agreement or Security Agreement.
          “Repurchase Price” has the meaning given to such term in
Section 4.01(k).
          “Retained Receivables” has the meaning given to such term in the
Support Agreement.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Securitization RPA” has the meaning assigned to such term in the
Preliminary Statements hereto.
          “Securitization RPA Termination and Receivables Purchase Agreement”
has the meaning assigned to such term in the Preliminary Statements.
          “Security Agreement” means a wholesale security agreement executed by
a Dealer in favor of AGCO pursuant to which such Dealer grants AGCO a security
interest in Equipment sold to such Dealer by AGCO to secure Dealer Receivables
of such Dealer and all present and future direct or indirect indebtedness that
may be or become owed by such Dealer to

12



--------------------------------------------------------------------------------



 



AGCO, substantially in the form of the “Agreement for Wholesale Financing
(SECURITY AGREEMENT – ARBITRATION)” delivered to and accepted by the AGCO IF
Committee on the Closing Date, or any substantially similar agreement, howsoever
denominated.
          “Seller” means AGCO.
          “Servicing Agreement” means the Servicing Agreement of even date
herewith for the Retained Receivables, as amended, restated, supplemented, or
otherwise modified from time to time in accordance with the terms thereof.
          “Servicing Transfer Date” has the meaning assigned to such term in the
Preliminary Statements hereto.
          “Sold Assets” means, collectively, the Sold Receivables and
Collections with respect thereto.
          “Sold Receivable” means a Receivable and the Related Security related
thereto that has been sold or otherwise conveyed to the Purchaser hereunder;
provided, however, that on any Purchase Date, solely for purposes of the
representations and warranties set forth in ARTICLE 4 and Section 5.02 hereof,
“Sold Receivables” shall include the Receivables to be sold or otherwise
conveyed on such Purchase Date.
          “SOT Receivable” means a Dealer Receivable for which the proceeds
received upon the sale, loss, damage, destruction or other disposition of the
Equipment securing such Dealer Receivable are not applied to the payment of such
Dealer Receivable.
          “Stock” means, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.
          “Subordinated Debt Documents” has the meaning given to such term in
the AGCO Credit Facility.
          “Subsequent Portfolio” means the Receivables listed on each Final
Monthly Receivables Purchase Report for each Subsequent Purchase Date and
identified as the Receivables which will be acquired by the Purchaser in the
related Subsequent Purchase.
          “Subsequent Purchase” means the purchase and sale of Receivables made
on a Subsequent Purchase Date.
          “Subsequent Purchase Date” means the first Business Day following the
delivery by the Purchaser to the Seller of a Final Monthly Receivables Purchase
Report in accordance with Section 2.01(b) hereof.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such

13



--------------------------------------------------------------------------------



 



Person and one or more of its Subsidiaries, or (ii) any partnership,
association, joint venture or similar business organization more than 50% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
          “Subsidized Interest Payment Amount” has the meaning set forth in the
Calculation Letter.
          “Subsidized Interest Payment Date” means (i) the third1 Business Day
of each calendar month.
          “Subsidized Interest Payment Period” means the calendar month
immediately preceding the applicable Subsidized Interest Payment Date (or, in
the case of the initial Subsidized Interest Payment Period, the period from date
of the Initial Purchase to the last day of the month preceding the first
Subsidized Interest Payment Date).
          “Support Agreement” means that certain Support Services Agreement of
even date herewith between AGCO and AGCO Finance, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
          “Termination Date” means the earliest to occur of (i) the Facility
Purchaser Termination Date or the Facility Seller Termination Date, (ii) the
Business Day immediately prior to the occurrence of a Purchase Termination Event
set forth in Section 7.01(c), (iii) the Business Day specified in a written
notice from (A) the Purchaser following the occurrence of any other AGCO
Purchase Termination Event, or (B) the Seller following the occurrence of any
other AGCO Finance Purchase Termination Event, and (iv) the date which is
30 days after the Purchaser’s receipt of written notice from AGCO that it wishes
to terminate the facility evidenced by this Agreement.
          “Transaction Documents” means, collectively, this Agreement, the
Support Agreement, the Calculation Letter, each Assignment and all other
instruments, documents and agreements executed and delivered in connection
herewith and therewith.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the specified jurisdiction.
     Section 1.02 Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.
ARTICLE 2
PURCHASE FACILITY
     Section 2.01 Agreement to Purchase and Sell.
 

1   Parties to confirm.

14



--------------------------------------------------------------------------------



 



          (a) Initial Purchase on the Closing Date. Subject to the terms of
paragraph (d) below, on the terms and subject to the conditions set forth in
this Agreement and in consideration of the Purchaser’s delivery to the Seller of
the aggregate Purchase Price of the Receivables being sold on such date, the
Seller agrees to sell to the Purchaser on the Closing Date, and the Purchaser
agrees to purchase from the Seller on the Closing Date, without recourse to the
Seller (except as expressly provided under this Agreement), all of the Seller’s
right, title and interest in and to the Receivables included in the Initial
Portfolio (all of which shall be Eligible Receivables) to this Agreement,
together with all Collections related to such Receivables since the Cut-off Date
applicable to the Initial Purchase.
          (b) Subsequent Purchases. Pursuant to the terms of this Agreement, the
Seller shall offer for sale to the Purchaser on each Subsequent Purchase Date
all Eligible Receivables originated by the Seller in the calendar month
preceding such Subsequent Purchase Date. The Seller shall prepare and forward to
the Purchaser, no later than 12:00 noon (Atlanta time) on the second Business
Day following the end of each calendar month, a Receivables Purchase Report
containing information, accurate as of the last day of the calendar month then
most recently ended, identifying all Eligible Receivables which the Seller
originated during the prior calendar month and such other Eligible Receivables
which the Seller proposes to sell to the Purchaser (each such report, a
“Preliminary Monthly Receivables Purchase Report”). No later than 12:00 noon
(Atlanta time) on the second Business Day following the date on which the
Preliminary Monthly Receivables Purchase Report is received, the Purchaser will
prepare and forward to the Seller a Receivables Purchase Report listing those
Eligible Receivables which were included on the Preliminary Monthly Receivables
Purchase Report and which the Purchaser proposes to buy from the Seller on the
applicable Subsequent Purchase Date (each such report, a “Final Monthly
Receivables Purchase Report”). The Purchaser may exclude from the Final Monthly
Receivables Purchase Report any Eligible Receivables listed on the Preliminary
Monthly Receivables Purchase Report which it reasonably determines do not
conform to its purchase standards for Sold Receivables, including, but not
limited to, the AGCO Finance Credit and Collection Policies. Subject to the
terms of paragraph (d) below and Section 2.06(b), as of the applicable
Subsequent Purchase Date, on the terms and subject to the conditions set forth
in this Agreement and in consideration of the Purchaser’s delivery to the Seller
of the aggregate Purchase Price of the Eligible Receivables to be sold on such
Purchase Date, the Seller shall sell, on the applicable Subsequent Purchase
Date, to the Purchaser, and the Purchaser shall purchase, on the applicable
Subsequent Purchase Date, from Seller, without recourse to Seller (except as
expressly provided under this Agreement), all of Seller’s right, title and
interest in and to the Eligible Receivables identified in the applicable Final
Monthly Receivables Purchase Report, together with Collections related to such
Receivables since the Cut-off Date applicable to such Subsequent Purchase.
          (c) Upon the consummation of each sale hereunder, the Seller shall
have no interest in the Sold Receivables or in the Collections thereon, and in
the event of the bankruptcy of the Seller, neither such Sold Receivables nor the
Collections thereon shall be a part of the Seller’s bankruptcy estate under the
Bankruptcy Code. Upon the sale of each Receivable in accordance with paragraph
(a) or (b) above, as applicable, the Purchaser shall have all rights of
ownership relating to such Sold Receivable. As such, the Purchaser shall have
the sole right to assign, transfer, deliver, hypothecate or deal with the Sold
Receivables or retain any gains or profits created by selling, pledging,
encumbering or holding the Sold Receivables, and shall have

15



--------------------------------------------------------------------------------



 



the sole risk of and responsibility for losses or damages created by selling,
pledging, encumbering or holding the Sold Receivables. Likewise, the Seller has
no right to any surplus or other profits received on the Sold Receivables and is
not liable for any losses suffered by the Purchaser on the Sold Receivables
(except as expressly provided under this Agreement). The Purchaser has the sole
right to retain for its own benefit all Collections on the Sold Receivables
received after the sale date regardless of whether such Collections exceed or
are less than the Purchase Price it paid to the Sellers for such Sold
Receivables.
          (d) Notwithstanding the foregoing or anything to the contrary herein,
the Purchaser will not consider and shall be under no obligation to complete any
Purchase (a) if and to the extent that the aggregate Outstanding Balance of the
Sold Receivables at any one time outstanding, giving effect to such Purchase,
would exceed the Maximum Outstanding Balance or (b) during the continuance of a
Purchase Suspension Event.
     Section 2.02 Timing of Purchases. On the terms and subject to the
conditions set forth in this Agreement, upon payment by the Purchaser of the
Purchase Price therefor payable pursuant to Section 2.03, all of the Receivables
included in the Initial Portfolio, in the case of the Initial Purchase, or in a
Final Monthly Receivables Purchase Report, in all other cases, together in each
case with the Collections for such Receivables that have been or are received
after the closing of the Seller’s business on the Cut-off Date for such
Purchase, automatically shall be deemed to have been sold to the Purchaser as of
the applicable Cut-off Date, without further action by any other Person.
     Section 2.03 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Purchaser agrees to make payments in
consideration of the Sold Assets in accordance with this Section 2.03.
          (a) Subject to Section 2.01(d) hereof, the Purchaser hereby agrees to
pay the Seller on each Purchase Date a purchase price equal to the aggregate
Outstanding Balance of the Dealer Receivables (in each case, the “Purchase
Price”) then being sold by the Seller as of the close of the Seller’s business
on the Cut-off Date for such Purchase; provided, that, in the case of the
Initial Purchase, the aggregate amount payable to the Seller in respect of the
Purchase Price shall be reduced by an amount equal to U.S.$129,000, which amount
represents a reserve for non-payment with respect to the Initial Portfolio.
          (b) On the date of each Purchase, subject to Section 2.01(d) hereof
and upon satisfaction of the applicable conditions precedent set forth in
ARTICLE 5, the Purchaser shall deposit an amount equal to the relevant Purchase
Price in the account identified by the Seller pursuant to written wire transfer
instructions delivered to the Purchaser with the applicable Preliminary Monthly
Receivables Purchase Report or, in the case of the Initial Purchase, on the
Business Day prior to the Closing Date, in immediately available funds, no later
than 12:00 noon (Atlanta time).
     Section 2.04 Perfection.
          (a) Seller authorizes the Purchaser at any time and from time to time,
and appoints the Purchaser as its attorney-in-fact, to act on its behalf, to
record and file, at Seller’s

16



--------------------------------------------------------------------------------



 



expense, financing statements (and continuation statements with respect to such
financing statements when applicable) necessary in the Purchaser’s sole
discretion to perfect and to maintain the perfection and first priority of the
Purchaser’s interest in the Sold Assets in the appropriate office in the
jurisdiction where Seller is deemed located under the UCC.
          (b) Seller further agrees (and AGCO in its capacity as support
services provider under the Support Agreement agrees), at its own expense, with
respect to the Receivables conveyed by Seller to the Purchaser hereunder: (a) on
or promptly after each Purchase Date, to indicate on Seller’s computer files and
on the physical files for such Receivables that such Receivables have been
conveyed pursuant to this Agreement and (b) on the Closing Date and on or
promptly after each Subsequent Purchase Date to execute and deliver to the
Purchaser an assignment in substantially the form of Exhibit B hereto (each, an
“Assignment”), to which Assignment shall be attached a schedule of all
Receivables (including for each the account number and the Outstanding Balance
as of the relevant Purchase Date) which are being conveyed on such date. Each
such schedule shall be incorporated by reference into, and shall become a part
of, this Agreement.
     Section 2.05 Servicing until Servicing Transfer Date. AGCO agrees that it
shall continue servicing the Receivables acquired by the Purchaser hereunder,
for the benefit of and on behalf of the Purchaser, until the Servicing Transfer
Date. AGCO shall perform such servicing obligations on terms consistent with
those included in the Interim Servicing Appendix hereto.
     Section 2.06 Commitment of Purchaser; Termination Date.
          (a) The term of this Agreement shall commence on December 22, 2009 and
continue until the date which is 364 days following the date on which the
Purchaser delivers written notice to AGCO of its intention to terminate this
Agreement (the “Facility Purchaser Termination Date”).
          (b) AGCO may terminate this Agreement at any time upon 90 days prior
written notice to the Purchaser (with the date which is 90 days following the
date of such notice being referred to herein as the “Facility Seller Termination
Date”); provided that AGCO may not deliver such written notice prior to
December 31, 2010.
     Section 2.07 Dealer Agreement. Notwithstanding any other term or condition
of this Agreement or any other Transaction Documents, nothing in this Agreement
or in any of the Transaction Documents shall be construed either to expand,
limit, change or contravene any term or provision of any Dealer Agreement or
applicable state or provincial laws, which govern or regulate the relationship
between any Dealer and AGCO (“Dealer Regulatory Laws”). Without limitation, as
between AGCO and AGCO Finance, AGCO retains the sole authority to grant, renew,
terminate, cancel, amend, change or permit assignment of any Dealer Agreement or
any term thereof.

17



--------------------------------------------------------------------------------



 



ARTICLE 3
PAYMENTS AND COLLECTIONS
     Section 3.01 Collections Received by Seller. If at any time after the
applicable Cut-off Date Seller or any of its Affiliates receives any Collections
on Sold Receivables, Seller shall pay (or cause such Affiliate to pay) such
Collections to the Purchaser in accordance with the Support Agreement.
     Section 3.02 Payment Requirements. All amounts to be paid or deposited by
the Seller pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 p.m. (Atlanta
Time) on the day when due in immediately available funds, and if not received
before 12:00 p.m. (Atlanta Time) shall be deemed to be received on the next
succeeding Business Day. Such amounts shall be paid to such account as may be
specified from time to time by the Purchaser in a written notice delivered to
the Seller. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
     Section 3.03 Subsidized Interest Payment Amounts. On each Subsidized
Interest Payment Date, the Seller shall pay to the Purchaser (or, if directed by
the Purchaser, to the servicer of the Sold Receivables as designated by the
Purchaser) the Subsidized Interest Payment Amount applicable for the related
Subsidized Interest Payment Period. Such payment shall be made by wire transfer
of immediately available funds to the Purchaser’s account at Wells Fargo Bank
Iowa N.A, No. 0007066280 no later than 4:30p.m. (New York time) on the
applicable Subsidized Interest Payment Date.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of AGCO. AGCO hereby represents
and warrants to the Purchaser that:
          (a) Corporate Existence and Power. AGCO is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, is duly qualified to do business and is in good standing as a foreign
corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party and to carry on its business in each jurisdiction in which its business is
conducted, except where the absence of any such governmental license,
authorization, consent or approval would not have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization Execution and Delivery.
AGCO’s execution and delivery of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and AGCO’s use of the proceeds of purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part. This Agreement and
each other Transaction Document to which AGCO is a party has been duly executed
and delivered by AGCO.

18



--------------------------------------------------------------------------------



 



          (c) No Conflict. The execution and delivery by AGCO of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it the violation or contravention of which would have a
Material Adverse Effect, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is bound
the violation or contravention of which would have a Material Adverse Effect or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on the assets of AGCO (except as created hereunder) and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by AGCO of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder other than those which, if not
obtained, would not have a Material Adverse Effect.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of AGCO’s knowledge, threatened, against or affecting
AGCO, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect. AGCO
is not in default with respect to any order of any court, arbitrator or
governmental body.
          (f) Binding; Effect. This Agreement and each other Transaction
Document to which AGCO is a party constitute the legal, valid and binding
obligations of AGCO enforceable against AGCO in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
          (g) Good Title. Immediately prior to each purchase hereunder, AGCO
shall be the legal and beneficial owner of its interest in the Sold Receivables,
free and clear of any Adverse Claim, except as created in favor of the Purchaser
by the Transaction Documents. Prior to the Servicing Transfer Date there have
been duly filed all financing statements necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect AGCO’s ownership
interest in each Sold Receivable prior to its conveyance to the Purchaser.
          (h) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Purchaser (and the Purchaser shall acquire
from AGCO) a valid ownership interest and a perfected, first priority ownership
interest in each Sold Receivable purchased hereunder and Collections with
respect thereto, free and clear of any Adverse Claim, except as created in favor
of the Purchaser by the Transaction Documents. Prior to the Servicing Transfer
Date, there have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the

19



--------------------------------------------------------------------------------



 



Purchaser’s ownership interest in the Sold Receivables and the Collections with
respect thereto that have been acquired from AGCO.
          (i) Records. The Records relating to all Receivables are held by AGCO
on behalf of the Purchaser (except that the Dealer Agreements and Security
Agreements are held on behalf of AGCO) either (i) until the Servicing Transfer
Date, pursuant to the Interim Servicing Appendix or (ii) following the Servicing
Transfer Date, pursuant to the Support Agreement.
          (j) Not an Investment Company. AGCO is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
          (k) Eligible Receivables. Each Receivable included in the Initial
Portfolio or any Subsequent Portfolio is an Eligible Receivable on the relevant
Purchase Date on which it became a Sold Receivable; provided that if any
Receivable was not an Eligible Receivable as contemplated herein the
representation and warranty of the Seller contained herein shall not be regarded
as breached if the Seller purchases such Receivable from the Purchaser (without
recourse, warranty or representation, except as to title (subject to
deficiencies in title transferred by the Seller to the Purchaser)) at a purchase
price equal to the Outstanding Balance of such Receivable (the “Repurchase
Price”).
          (l) Duties under Support Agreement. Following the Servicing Transfer
Date, AGCO has performed and discharged, in all material respects, its duties,
obligations, agreements and responsibilities under the Support Agreement except
where the failure to so perform and discharge would not reasonably be expected
to have a Material Adverse Effect.
          (m) SOT Receivables. No Receivable included in the Sold Receivables
(i) was, as of the date of the most recent field audit of the Obligor on such
Sold Receivable conducted by AGCO prior to the relevant Purchase Date, a SOT
Receivable or (ii) was, to the knowledge of AGCO, a SOT Receivable on the
relevant Purchase Date of such Sold Receivable.
          (n) Accuracy of Information. All information heretofore furnished in
writing by AGCO hereunder or under any Transaction Document, in each case with
respect to Sold Receivables, is, and all such information hereafter furnished in
writing by AGCO hereunder or under any Transaction Document will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading in any material respect.
          (o) Use of Proceeds. No proceeds of any purchase hereunder will be
used for a purpose that violates Regulations T, U or X promulgated by the Board
of Governors of the Federal Reserve System from time to time.
          (p) Places of Business. The principal place of business and chief
executive office of the Seller and the offices where it keeps all of its Records
are located at the address(es) listed on Schedule II or such other locations of
which the Purchaser has been notified in accordance with Section 6.02(a) in
jurisdictions where all action required by Section 9.09(a) has

20



--------------------------------------------------------------------------------



 



been taken and completed. The Seller’s Federal Employer Identification Number is
correctly set forth on Schedule II.
          (q) Accounts. The conditions and requirements set forth in
Section 3.02 of the Support Agreement have been satisfied and duly performed.
From the date hereof until the Account Transfer Date, the Seller shall have no
bank accounts for the receipt and deposit of Collections other than the
Collection Account, and such Collection Account is not, and shall not be,
through the Account Transfer Date, subject to any control agreement (other than
a control agreement to which Purchaser is a party).
          (r) Compliance with Law. The Seller has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to comply
would not have a Material Adverse Effect.
          (s) Compliance with Credit and Collection Policy. The Seller has
complied in all material respects with the AGCO Credit and Collection Policy
with regard to each Receivable included in the Initial Portfolio and the related
Contract. Prior to their inclusion in the Initial Purchase, the related
Receivables have at all times been serviced in all material respects in
accordance with the AGCO Credit and Collection Policy.
     Section 4.02 Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, AGCO that:
          (a) Existence and Power. The Purchaser is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware, is duly qualified to do business and is in good standing as a
foreign limited liability company, and has and holds all limited liability
company power and all governmental licenses, authorizations, consents and
approvals required to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party and to carry on its business in
each jurisdiction in which its business is conducted, except where the absence
of any such governmental license, authorization, consent or approval would not
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization Execution and Delivery. The
Purchaser’s execution and delivery of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder, are within its limited liability company powers and
authority and have been duly authorized by all necessary limited liability
company action on its part. This Agreement and each other Transaction Document
to which the Purchaser is a party have been duly executed and delivered by the
Purchaser.
          (c) No Conflict. The execution and delivery by the Purchaser of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate of formation or operating agreement, (ii) any law,
rule or regulation applicable to it the violation or contravention of which
would have a Material Adverse Effect, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is

21



--------------------------------------------------------------------------------



 



bound the violation or contravention of which would have a Material Adverse
Effect or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, the violation of which would reasonably be
expected to have a material adverse effect on the financial condition of the
Purchaser or on the ability of the Purchaser to perform its obligations under
the Transaction Documents to which it is a party, and do not result in the
creation or imposition of any Adverse Claim on the assets of the Purchaser
(except as created hereunder) and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by the Purchaser of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder other than those which,
if not obtained, would not have a Material Adverse Effect.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Purchaser’s knowledge, threatened, against or
affecting Purchaser, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Purchaser is not in default with respect to any order of any
court, arbitrator or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which the Purchaser is a party constitute the legal, valid and binding
obligations of the Purchaser enforceable against the Purchaser in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
          (g) Compliance with Law. The Purchaser has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to comply would not have a Material Adverse Effect.
ARTICLE 5
CONDITIONS OF PURCHASES
     Section 5.01 Conditions Precedent to Initial Purchase. The Initial Purchase
is subject to the conditions precedent that (a) the Purchaser and Seller shall
have received on or before the Closing Date the documents listed on Schedule I,
and that the other conditions and payments referenced on Schedule I shall have
been satisfied and made on or before such date, (b) the Securitization RPA
Termination and Receivables Purchase Agreement has been executed and 100% of the
Ownership Interests have been transferred to AGCO, (c) the Support Agreement has
been executed by each of the parties thereto, (d) the Servicing Agreement has
been executed by each of the parties thereto, (e) the 2005 RPA Termination
Agreement has been executed by the parties to the 2005 RPA, (f) the Calculation
Letter has been executed by the Seller and the Purchaser, and (g) the Purchaser
shall have received opinions of counsel to the Seller, in a form

22



--------------------------------------------------------------------------------



 



reasonably acceptable to the Purchaser, as to corporate matters with respect to
the Seller, and as to true sale, security interest and perfection matters.
     Section 5.02 Conditions Precedent to All Purchases. Each Purchase
(including each Subsequent Purchase) shall be subject to the further conditions
precedent that (a) in the case of each such Subsequent Purchase, the Seller
shall have delivered to the Purchaser prior to the date of such purchase a
Preliminary Monthly Receivables Purchase Report, and the Purchaser shall have
delivered to the Seller prior to the date of such purchase a Final Monthly
Receivables Purchase Report, in each case as and when due under Section 2.01(b)
and (b) on the date of each such Purchase, the following statements shall be
true (and acceptance of the proceeds of such Purchase shall be deemed a
representation and warranty by the Seller that such statements are then true):
          (a) the representations and warranties set forth in Section 4.01 with
respect to AGCO are true and correct in all material respects on and as of the
date of such Purchase as though made on and as of such date (except to the
extent any such representation and warranty specifically relates to a prior
date, in which case such representation and warranty shall be true and correct
in all material respects on and as of such prior date);
          (b) no event has occurred and is continuing, or would result from such
Purchase, that will constitute an AGCO Purchase Termination Event, and no event
has occurred and is continuing, or would result from such Purchase, that would
constitute a Potential AGCO Purchase Termination Event or a Purchase Suspension
Event;
          (c) immediately prior to and after giving effect to such Purchase, the
Outstanding Balance of the Sold Receivables shall not exceed the Maximum
Outstanding Balance; and
          (d) the Termination Date shall not have occurred.
ARTICLE 6
COVENANTS
     Section 6.01 Affirmative Covenants. Until the date on which this Agreement
terminates in accordance with its terms:
          (a) Notices by AGCO. AGCO will, unless otherwise stated, promptly upon
learning of the occurrence thereof, provide to the Purchaser notice of the
following events, which notice, in the case of clause (iii), will include a
description of the relevant events and the steps, if any, being taken with
respect thereto:
               (i) AGCO Purchase Termination Events or Potential AGCO Purchase
Termination Events. The occurrence of each AGCO Purchase Termination Event and
each Potential AGCO Purchase Termination Event, given in a statement of an
Authorized Officer of AGCO.

23



--------------------------------------------------------------------------------



 



               (ii) Judgment and Proceedings. (A) The entry of any judgment or
decree against AGCO involving more than U.S. $50 million; or (B) the institution
of any class action litigation (other than a securities class action) against
AGCO.
               (iii) Material Adverse Effect. The occurrence of any event or
condition that, has, or would reasonably be expected to have, a Material Adverse
Effect.
               (iv) Change in AGCO Credit and Collection Policy. Within ten
(10) days following the effectiveness of any material change in or amendment to
the AGCO Credit and Collection Policy, a notice describing in reasonable detail
such change or amendment.
          (b) Notices by AGCO Finance. AGCO Finance will, unless otherwise
stated, promptly upon learning of the occurrence thereof, provide to AGCO notice
of the occurrence of each AGCO Finance Purchase Termination Event, given in a
statement of an Authorized Officer of AGCO Finance.
          (c) Performance and Enforcement of Receivables. Upon Purchaser’s
request, AGCO will give Purchaser reasonable assistance in enforcing the rights
of Purchaser arising under the Receivables, but Purchaser will reimburse AGCO on
demand (with supporting documentation) for actual and reasonable costs and
expenses incurred by AGCO in rendering such assistance in accordance with the
terms of the Support Agreement.
          (d) Further Assurances. AGCO shall cause to be promptly and duly
taken, executed, acknowledged, delivered and filed (if required) all such
further acts, documents and assurances as the Purchaser from time to time may
reasonably request in order to carry out more effectively the intent and
purposes of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby.
          (e) Compliance with Laws and Preservation of Corporate Existence. The
Seller will comply in all material respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to comply would not be reasonably
likely to have a Material Adverse Effect. The Seller will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where its failure to be so qualified and in good standing could not reasonably
be expected to have a Material Adverse Effect.
          (f) Access to Records. To the extent not available to the Purchaser
under the Support Agreement, the Seller will furnish to the Purchaser from time
to time such Records with respect to the Sold Receivables as Purchaser may
reasonably request. The Seller will, from time to time during regular business
hours as requested by Purchaser upon reasonable notice and at the sole cost of
the Purchaser, permit Purchaser, or its agents or representatives, (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of the Seller (to the extent not available to the Purchaser
under the Support Agreement) relating to the Sold Receivables and the Related
Security, including, without limitation, the related Contracts,

24



--------------------------------------------------------------------------------



 



and (ii) to visit the offices and properties of the Seller for the purpose of
examining such materials described in clause (i) above.
          (g) Keeping and Marking of Records and Books. The Seller will (i) on
or prior to the date hereof, with respect to the Initial Portfolio, and, with
respect to Subsequent Purchases, promptly following the sale of Sold Receivables
on the applicable Subsequent Purchase Date, mark its master data processing
records and other books and records relating to the Sold Receivables with a
legend describing the Sold Receivables, (ii) mark each invoice for a Sold
Receivable constituting chattel paper under the UCC to reflect the ownership by
the Purchaser of the Sold Receivable and (ii) upon the request of Purchaser,
deliver to it (or the servicer of the Sold Receivables all Contracts (including,
without limitation, all multiple originals of any such Contract other than the
Dealer Agreement and Security Agreement, for which copies will instead be
provided) relating to the Sold Receivables.
          (h) Compliance with Contracts and AGCO Finance Credit and Collection
Policies. The Seller will timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables.
          (i) Ownership. Prior to the Servicing Transfer Date, and subject to
and in accordance with Section 9.09 following such date, the Seller shall take
all necessary action to vest legal and equitable title to the Sold Receivables
and the related Collections irrevocably in the Purchaser, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Purchaser (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Purchaser’s interest in such Sold
Receivables and the related Collections and such other action to perfect,
protect or more fully evidence the interest of the Purchaser as the Purchaser
(or any servicer of the Sold Receivables) may reasonably request.
          (j) Repurchase Covenant. Within 20 days of the earlier of either
discovery by, or notice to, the Seller of any breach of a representation or
warranty or covenant of the Seller which materially and adversely affects the
value or enforceability of any one or more of the Sold Receivables or the
interest of the Purchaser therein (or which materially and adversely affects the
value or enforceability of the applicable Sold Receivable or the interest of the
Purchaser in the case of an individual Sold Receivable), the Seller shall use
its best efforts promptly to cure such breach in all material respects and, if
such breach cannot be cured within such 20 day period, the Seller shall, at the
Purchaser’s option, promptly (no later than two Business Days after the exercise
by the Purchaser of such option) repurchase such Sold Receivable at the
Repurchase Price without recourse, representation or warranty, except as to
title (subject to deficiencies in title transferred by the Seller to the
Purchaser).
     Section 6.02 Negative Covenants of AGCO. Until the date on which this
Agreement terminates in accordance with its terms:
          (a) Change of Name or Jurisdiction of Formation. AGCO will not change
its name or its jurisdiction of incorporation or its chief executive office
unless it shall have given the Purchaser at least thirty (30) days’ prior
written notice thereof.

25



--------------------------------------------------------------------------------



 



          (b) Change in Payment Instructions to Obligors. AGCO will not make any
change in the instructions to Obligors regarding payments to be made in respect
of Sold Receivables except to the extent requested by Purchaser.
          (c) Modifications to Sold Receivables. AGCO will not, either in its
capacity as interim servicer until the Servicing Transfer Date or otherwise,
extend, amend or otherwise modify (or offer to extend, amend or otherwise
modify) the terms of any Sold Receivable unless (i) the Purchaser has provided
written authorization and approval for such action or (ii) such action is of the
type deemed acceptable by the AGCO IF Committee as of the Closing Date (and from
time to time thereafter).
          (d) Negative Pledge. Except to the extent consented to in writing by
the Purchaser, AGCO shall not sell, assign (by operation of law or otherwise),
pledge, hypothecate, transfer or convey or otherwise dispose of, or grant any
option with respect to, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable or Collection, or any Contract under which any
Receivable arises, or any Lock-Box or the Collection Account, or assign any
right to receive income with respect thereto (other than in favor of the
Purchaser as provided for herein), and the Seller shall defend the right, title
and interest of the Purchaser in, to and under any of the foregoing property,
against all claims of third parties claiming through or under the Seller.
          (e) Product Terms and Conditions. At least ten (10) days prior to the
effectiveness of any change or amendment to any Product Terms and Conditions,
AGCO shall provide to AGCO Finance a written notice describing in reasonable
detail such change or amendment and a copy of such revised Product Terms and
Conditions.
ARTICLE 7
PURCHASE TERMINATION EVENTS; PURCHASE SUSPENSION EVENTS
     Section 7.01 Purchase Termination Events. The occurrence of any one or more
of the following events shall constitute a “Purchase Termination Event”:
          (a) AGCO shall fail to perform or observe any term, covenant or
agreement hereunder or under any other Transaction Document and such failure
shall continue for (i) except with respect to Section 3.03, twenty (20) Business
Days or (ii) in the case of Section 3.03, two (2) Business Days, in each case,
after the earlier of (A) the date on which AGCO obtains knowledge thereof and
(B) the date on which written notice thereof is given to AGCO by the Purchaser;
          (b) Any representation, warranty, certification or statement made by
AGCO in this Agreement or any other Transaction Document shall prove to have
been incorrect in any material respect (or in any respect, if such
representation, warranty, certification or statement is already qualified by
materiality) when made or deemed made and either (i) the failure of such
representation, warranty, certification or statement to be true and correct
shall have a Material Adverse Effect or (ii) such representation, warranty,
certification or statement shall continue to be incorrect for twenty (20)
Business Days after notice thereof; provided, however, that the breach of any
representation and warranty of the Seller made with respect to any Sold

26



--------------------------------------------------------------------------------



 



Receivable shall not be a Purchase Termination Event if the Seller purchases
such Sold Receivable from the Purchaser (without recourse, warranty or
representation, except as to title (subject to deficiencies in title transferred
by the Seller to the Purchaser)) at the Repurchase Price;
          (c) A Bankruptcy Event shall occur with respect to AGCO or AGCO
Finance;
          (d) AGCO shall be required to register as an “investment company” by
the provisions of the Investment Company Act of 1940, as amended;
          (e) An “AGCO Purchase Termination Event” shall occur under, and as
such term is defined in, the Canadian Receivables Agreement;
          (f) The occurrence of an “Event of Default” under, and as such term is
defined in, the AGCO Credit Facility or the occurrence of a similar event under
any other material agreements or instruments in respect of Company Indebtedness
in excess of U.S.$100,000,000 under which AGCO is the obligor (or a guarantor),
in each case the effect of which is to cause such Company Indebtedness of AGCO
thereunder to become due in full prior to its stated maturity and/or to cause
the lenders thereunder to terminate all commitments to extend credit thereunder;
          (g) The occurrence of any of the following with respect to AGCO
Finance: (i) an “Event of Dissolution” occurs under Section 9.01 of the AGCO
Finance LLC Agreement, (ii) a “Withdrawal Event” occurs under Section 8.01 of
the AGCO Finance LLC Agreement, or (iii) a “Failure Event” occurs under
Section 9.04 of the AGCO Finance LLC Agreement;
          (h) The Account Transfer Date has not occurred on or prior to
April 30, 2010;
          (i) The occurrence of a Change of Control with respect to AGCO;
          (j) The occurrence of a Change of Control with respect to AGCO
Finance;
          (k) AGCO Finance shall fail to perform or observe any term, covenant
or agreement hereunder or under any other Transaction Document and such failure
shall continue for twenty (20) Business Days after the earlier of (A) the date
on which AGCO Finance obtains knowledge thereof and (B) the date on which
written notice thereof is given to AGCO Finance by AGCO; or
          (l) Any representation, warranty, certification or statement made by
AGCO Finance in this Agreement or any other Transaction Document shall prove to
have been incorrect in any material respect (or in any respect, if such
representation, warranty, certification or statement is already qualified by
materiality) when made or deemed made and either (i) the failure of such
representation, warranty, certification or statement to be true and correct
shall have a Material Adverse Effect or (ii) such representation, warranty,
certification or statement shall continue to be incorrect for twenty
(20) Business Days after notice thereof.
     Section 7.02 Remedies for Purchase Termination Event. Upon the occurrence
and during the continuation of a Purchase Termination Event described in clauses
(a), (b), (d), (e),

27



--------------------------------------------------------------------------------



 



(f), (g), (h) or (i) (each, an “AGCO Purchase Termination Event”), the Purchaser
may, by notice to AGCO, declare the Termination Date to have occurred, whereupon
the Termination Date shall forthwith occur, without demand, protest or other
further notice of any kind, all of which are hereby expressly waived by AGCO.
Upon the occurrence of a Purchase Termination Event described in Section 7.01(c)
or of an actual or deemed entry of an order for relief with respect to AGCO or
AGCO Finance, as the case may be, under the Bankruptcy Code, the Termination
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by AGCO or AGCO Finance, as the
case may be. Upon the occurrence and during the continuation of a Purchase
Termination Event described in clauses (j), (k) or (l) (each, an “AGCO Finance
Purchase Termination Event”), the AGCO may, by notice to AGCO Finance, declare
the Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or other further notice of any kind,
all of which are hereby expressly waived by AGCO Finance.
     Section 7.03 Purchase Suspension Events. The occurrence of any one or more
of the following events shall constitute a “Purchase Suspension Event”:
          (a) The occurrence and continuation of an AGCO Purchase Termination
Event described in clause (a) of Section 7.01 (i) without regard to any cure or
grace periods described therein and (ii) prior to the declaration of a
Termination Date by the Purchaser;
          (b) An AGCO Purchase Termination Event other than the one described in
Section 7.01(a) has occurred and is continuing prior to the declaration of a
Termination Date by the Purchaser or the automatic occurrence of the Termination
Date;
          (c) A “Purchase Suspension Event” shall occur under, and as such term
is defined in, the Canadian Receivables Agreement.
     Section 7.04 Remedies for Purchase Suspension Event. Upon the occurrence
and during the continuation of a Purchase Suspension Event, the Purchaser may at
its sole option and at any time decline to purchase Receivables from the Seller
hereunder regardless of whether or not such Receivables are Eligible
Receivables.
ARTICLE 8
INDEMNIFICATION
     Section 8.01 Indemnities.
          (a) Without limiting any other rights that the Purchaser may have
hereunder or under applicable law, AGCO hereby agrees to indemnify the Purchaser
and its assigns, officers, directors, agents and employees from and against any
and all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees (which attorneys may
be employees of the Purchaser) and disbursements awarded against or incurred by
any of them arising out of or as a result of a breach of AGCO’s representations,
warranties or covenants contained in the Transaction Documents to which AGCO is
a party.

28



--------------------------------------------------------------------------------



 



          (b) Without limiting any other rights that AGCO may have hereunder or
under applicable law, the Purchaser hereby agrees to indemnify AGCO and its
assigns, officers, directors, agents and employees from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of AGCO) and disbursements awarded against or incurred by any of them
arising out of or as a result of a breach of the Purchaser’s representations,
warranties or covenants contained in Transaction Documents to which the
Purchaser is a party.
     Section 8.02 Responsibilities of AGCO. Anything herein to the contrary
notwithstanding, the Purchaser’s exercise of its rights hereunder or under any
Transaction Document shall not release AGCO from any of its duties or
obligations with respect to any Sold Receivables or under the related Contracts.
The Purchaser shall have no obligation to perform any obligations of AGCO or any
of its Affiliates with respect to any Sold Receivables or under the related
Contracts.
ARTICLE 9
MISCELLANEOUS
     Section 9.01 Waivers and Amendments.
          (a) No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in a writing executed by the parties hereto.
     Section 9.02 Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic transmission or similar writing) and shall be given to
the other parties hereto at their respective addresses or telecopy numbers set
forth on the signature pages hereof or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
(i) if given by telecopy or electronic transmission or similar writing, upon the
receipt thereof, (ii) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 9.02. Notwithstanding the foregoing, for purposes of providing the
written notices described in Section 6.02(e), such notices shall be deemed to
have been provided in accordance with this Section 9.02 if such notices are
delivered via e-mail, with receipt acknowledged, to each member of the AGCO IF
Committee designated by (i) AGCO Finance, in the case of notices from AGCO and
(ii) AGCO, in the case of notices from AGCO Finance.

29



--------------------------------------------------------------------------------



 



     Section 9.03 Assignments and Participations. Neither AGCO nor the Purchaser
shall have the right to assign its rights or obligations under this Agreement;
provided, however, that nothing contain herein shall be deemed or construed to
limit, restrict, prohibit or otherwise impair in any way the right of the
Purchaser to sell, transfer, encumber or otherwise dispose of the Sold Assets
and AGCO agrees that the Purchaser may assign to any transferee of the Sold
Assets the representations, warranties and covenants made by AGCO under this
Agreement for the benefit of the Purchaser.
     Section 9.04 Confidentiality.
          (a) Each of AGCO and the Purchaser shall maintain and shall cause each
of its employees, directors and officers to maintain the confidentiality of this
Agreement and the other confidential proprietary information with respect to the
Purchaser and AGCO and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that AGCO and the Purchaser and their respective
officers, directors and employees may disclose such information (i) to such
Person’s officers, directors and external accountants and attorneys; or (ii) to
any rating agency; provided each such Person is informed of the confidential
nature of such information and, in the case of a Person (other than any rating
agency) described in clause (i), agrees to maintain the confidentiality of such
information on the terms and conditions set forth in this Section 9.04(a). In
addition, AGCO and the Purchaser may disclose any such information pursuant to
any law, rule, regulation, direction, request, requirement or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law). For purposes of this Section 9.04, the
information included in the Calculation Letter is deemed to be confidential
proprietary information of the Purchaser and the Seller.
          (b) Anything herein to the contrary notwithstanding, AGCO hereby
consents to the disclosure of any nonpublic information with respect to it
(i) by the Purchaser to any of its funding sources or Affiliates; or (ii) by the
Purchaser to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing; provided each such Person is informed of the
confidential nature of such information and agrees to maintain the
confidentiality of such information on the terms and conditions set forth in
this Section 9.04 or (iii) by the Purchaser to its certified public accounting
firm; or (iv) by Purchaser to any governmental or regulatory authority having
jurisdiction over it or its Affiliates. In addition, the Purchaser and such
Persons may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request, requirement or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
     Section 9.05 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of a party hereunder,
no claim may be made by any Person party to this Agreement against any other
Person party to this Agreement, or such other Person’s Affiliates, directors,
officers, managers, employees or attorneys for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Person party hereto hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

30



--------------------------------------------------------------------------------



 



     Section 9.06 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEW
YORK, NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     Section 9.07 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR, RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 9.08 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and the other Transaction Documents contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms.
     Section 9.09 Protection of Ownership Interests of the Purchaser; Collection
Rights.
          (a) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or that the Purchaser may reasonably request, to
perfect, protect or more fully evidence the sale of the Sold Receivables, or to
enable the Purchaser (or any servicer of the Sold Receivables) to exercise and
enforce the Purchaser’s rights and remedies hereunder.
          (b) If the Seller fails to perform any of its obligations hereunder,
the Purchaser (or any servicer of the Sold Receivables) may (but shall not be
required to) perform, or cause performance of, such obligation, and such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by the Seller as provided in Article 8. The Seller irrevocably authorizes the
Purchaser (or any servicer of the Sold Receivables) at any time and from time to
time in the sole discretion of such Person, and appoints such Person as its
attorney-in-fact, to act on its behalf (i) to execute on behalf of the Seller as
debtor and to file financing statements necessary in the Purchaser ‘s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchaser in the Sold Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with

31



--------------------------------------------------------------------------------



 



respect to the Sold Receivables as a financing statement in such offices as the
Purchaser in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchaser in the
Sold Receivables. This appointment is coupled with an interest and is
irrevocable.
          (c) AGCO shall execute, at the written request of AGCO Finance
(provided that AGCO Finance may take such action itself pursuant to the
following sentence), and furnish to AGCO Finance such documents provided to AGCO
as are necessary or appropriate to enable AGCO Finance (or a servicer of the
Sold Receivables on its behalf) to initiate Collection Proceedings or other
proceedings, as and when the Purchaser (or the servicer) deems appropriate, and
to collect and/or enforce the obligations of an Obligor under a Sold Receivable
(the “Collection Rights”). AGCO hereby grants to AGCO Finance, and this
Agreement shall constitute, a power of attorney to carry out the foregoing. An
authorized officer of AGCO shall promptly upon request by the Purchaser execute
a separate power of attorney, substantially in the form attached as Exhibit C
hereto (with such changes, if any, required for the power of attorney to be
effective in any particular jurisdiction), in favor of the Purchaser (or a
servicer of the Sold Receivables) for the purposes described herein.
     Section 9.10 Accounting. Neither AGCO nor the Purchaser will account for or
treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as a sale of its interest in
Receivables by AGCO to the Purchaser.
     Section 9.11 Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by the different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 9.12 Sale Characterization; Grant of Security Interest.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the Purchaser with the full benefits of ownership
of the Sold Assets. Except as specifically provided in this Agreement, each sale
of Sold Assets hereunder is made without recourse to the Seller; provided,
however, that (i) each Seller shall be liable to the Purchaser for all
representations, warranties and covenants made by such Seller pursuant to the
terms of this Agreement, and (ii) such sale does not constitute and is not
intended to result in an assumption by the Purchaser or any assignee thereof of
any obligation of Seller or any other Person arising in connection with the Sold
Assets or any other obligations of Seller or any other Person.
          (b) This Agreement shall constitute a security agreement under the UCC
with respect to the Collection Account and, to that end, Seller hereby grants to
the Purchaser, in order

32



--------------------------------------------------------------------------------



 



to secure the payment of all present and future Company Indebtedness and
obligations of Seller to the Purchaser with respect to the Sold Receivables
outstanding from time to time, a valid security interest in all of Seller’s
right, title and interest in, to and under the Collection Account, and all
amounts credited thereto from time to time with respect to Sold Receivables. If,
notwithstanding the intention of the parties expressed in clause (a) above, the
Purchases by the Purchaser from the Seller hereunder shall be characterized as
loans and not as sales, this Agreement shall constitute a security agreement
under the UCC and other applicable law. For this purpose, Seller hereby grants
to the Purchaser, in order to secure such loans and to secure the payment of all
present and future Company Indebtedness and obligations of Seller to the
Purchaser outstanding from time to time, a valid security interest in all of
such Seller’s right, title and interest in, to and under all Sold Receivables
now existing or hereafter arising, the Collections thereon, the Collection
Account, all other rights and payments relating to such Sold Receivables, and
all proceeds of any thereof prior to all other liens on and security interests
therein. After an AGCO Purchase Termination Event, the Purchaser shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor after default under the
UCC and other applicable law, which rights and remedies shall be cumulative.
[SIGNATURE PAGES FOLLOW]

33



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

            AGCO CORPORATION
      By:   /s/ Andrew H. Beck       Name:   Andrew Beck        Title:   Senior
Vice President and Chief Financial Officer     

Copies for notices to:

            AGCO Corporation
4205 River Green Parkway
Duluth, GA 30096-2568
Attention: David Williams
          Debra E. Kuper, Esq.
Fax: (770) 813-6070
          (770) 813-6599

AGCO FINANCE LLC
      By:   /s/ Amy V. Hester       Name:   Amy Ventling Hester        Title:  
Chief Executive Officer        AGCO Finance LLC
4205 River Green Parkway
Duluth, GA 30096-2568
Attention: Amy Ventling Hester
Fax: (770) 813-6032
   

Copies for notices to:

            AGCO Finance LLC
8001 Birchwood Court
P.O. Box 2000
Johnston, Iowa 50131-0020
Attention: Mac Braun
Fax: (515) 334-5811
   

Signature Page to U.S.
Receivables Purchase Agreement

 